In an action against corporate and individual defendants, in which plaintiff sets forth causes of action for breach of contract and other alleged wrongs, order granting plaintiff’s cross motion for examination of all defendants before trial and for the production of books and records modified on the law and the facts by deleting therefrom items “ 3 ”, “ 7 ”, and “ 21 ”; by amending items “ 2 ”, “ 4 ”, “ 6 ”, “ 8 ” and “ 18 ” to read as follows: “ 2. The period during which plaintiff manufactured for and delivered to Gotham Products, Inc., 11,000 bumper jacks.” “ 4. The amount which became due to plaintiff from said defendant on account of said 11,000 bumper jacks, and the balance now due and owing thereon.” “ 6. The period during which plaintiff manufactured for and delivered to Gotham Products, Inc., 33,029 scissors jacks.” “ 8. The amount which became due to plaintiff from said defendant on account of said 33,029 scissors jacks, and the balance now due and owing thereon.” “ 18. The sale and transfer of the assets of Viking Manufacturing So., Inc., by certain defendants to the defendant Walter Zul, and any notice to plaintiff of such sale or consent thereto by plaintiff.”; by adding thereto a new ordering paragraph reading as follows: “Ordered, that said defendants shall be examined only as follows: the defendant Gotham Products, Inc., as to all items; defendant The Viking Manufacturing Co., Inc., as to items 10, 12, 13, 18, 20 and 25; defendants Marks and Seidman as to items 10, 11, 12, 13, 18, 20, 23 and 25; defendant Times Square Auto Supply Stores, Inc., as to items 10, 11, 18 and 23; defendant Zul as to item 18;” and by amending the present second ordering paragraph to read as follows: “ Ordered, that upon such examination each defendant produce all books and records in its possession relevant to the items upon which it is to be examined, for use in accordance with section 296 of the Civil Practice Act.” As so modified, the order is affirmed, without costs, the examination to proceed on five days’ notice. No opinion. Lewis, P. J., Carswell, Johnston, Nolan and Sneed, JJ., concur.